[DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                FOR THE ELEVENTH CIRCUIT
                 ________________________               FILED
                                              U.S. COURT OF APPEALS
                        No. 06-11115            ELEVENTH CIRCUIT
                                                    JULY 14, 2006
                    Non-Argument Calendar
                                                 THOMAS K. KAHN
                  ________________________
                                                       CLERK

              D.C. Docket No. 04-01759-CV-WCO-1

ATLANTIC INVESTMENT MANAGEMENT HOLDING, LLC,

                                             Plaintiff,

ATLANTIC INVESTMENT MANAGEMENT, LLC,

                                             Plaintiff-
                                             Counter Defendant-
                                             Appellant,

                           versus

BEACON ROCK CAPITAL LLC,

                                             Defendant-
                                             Counter Claimant-
                                             Third Party Plaintiff-
                                             Appellee,

BEACON ROCK MANAGEMENT, LLC,

                                             Defendant,
BLAKE SINGER,

                                                          Defendant-
                                                          Counter Claimant-
                                                          Appellee,

BRYANT JAKSIC,
MCDONALD INVESTMENTS, INC., et al.,

                                                          Defendants-Appellees,

THOMAS R. BAKER,

                                                          Third Party Defendant.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                (July 14, 2006)

Before MARCUS, WILSON and COX, Circuit Judges.

PER CURIAM:

      Atlantic Investment Management LLC (AIM) filed a seven count complaint

against Beacon Rock Capital LLC, Beacon Rock Management LLC, Margate

Management LP, Blake Singer, Bryant Jaksic (collectively, “Beacon Rock”) and

McDonald Investments, Inc., Larry Bishop, and James Maxwell (collectively,

“McDonald”). The complaint alleges that Beacon Rock breached a contract with

AIM by failing to pay AIM agreed upon consulting fees and that all of the Defendants

had conspired to and actually did defraud AIM of the consulting fees it was owed.
The district court granted summary judgment to the Defendants. AIM appeals the

summary judgments on its breach of contract claim against Beacon Rock, its

fraudulent inducement claim against McDonald, and its fraudulent misrepresentation

claim against all Defendants.

       After a thorough review of the briefs and the record on appeal, we affirm. AIM

cannot prevail on its breach of contract claim for the reasons stated by the district

court in its summary judgment order. (R.6-137 at 9-18.) AIM’s claim for fraudulent

inducement also fails as a matter of law because AIM has not presented evidence

sufficient to raise a jury question regarding the falsity of the allegedly fraudulent

representations at the time the representations were made.                 Finally, summary

judgment was properly granted for Defendants on AIM’s claims of fraudulent

misrepresentation because AIM did not allege in its complaint nor present any

evidence to the district court of damages that AIM sustained as a result of the alleged

fraud that are separate and apart from the benefits AIM claims it should have received

from the contract with Beacon Rock.1

       AFFIRMED.



       1
         On appeal, AIM argues that it incurred costs in uncovering the alleged fraudulent
misrepresentations and that these costs are damages proximately caused by the fraud, separate and
apart from any contract damages. This argument was not made in the district court, and we decline
to consider it.

                                               3